FILED

IN THE UNITED sTATEs DISTRICT COURT m ' 2 me
FoR THE DISTRICT oF MoNTANA C¢g;.lgc§g§;g;;§n;u"
BILLINGS DIVISION B.-H-.ngs
UNITED sTATEs oF AMER_ICA,
CR 15-126-BLG-SPW

Plaintiff,
VS- oRDER
JEFFREY JoHN BRoWN,

Defendant.

 

 

Upon the Court’s Own Motion,

IT IS HEREBY ORDERED that the final hearing on revocation of
Supervised release scheduled for Wednesday, October l7, 2018 at 2:30 p.m., is
VACATED and reset to commence on Wednesday, October 24, 2018 at 3:30
p.m. in the James F. Battin U.S. Courthouse, Billings, Montana.

The Clerk shall forthwith notify the parties of the making of this Order.

DATED this og”c§ay of October, 2018.

/:¢(/

U.s. DlsT`RICT JUDGE

